Exhibit 10.22

 

CAMPING WORLD HOLDINGS, INC.

 

EXECUTIVE OFFICER STOCK OWNERSHIP POLICY

as of October 6, 2016

 

Purpose

 

This Executive Officer Stock Ownership Policy (the “Policy”) of Camping World
Holdings, Inc. (“Camping World”) is designed to align the interests of executive
officers of Camping World with the interests of Camping World’s common
stockholders. This Policy shall become effective as of the day prior to the
first date upon which Camping World’s Class A common stock (“Common Stock”) is
listed (or approved for listing) on any securities exchange or designated (or
approved for designation) as a national market security on an interdealer
quotation system (the “Effective Date”) and if the Company’s initial public
offering is not consummated on or prior to March 31, 2017 this policy shall be
void ab initio.

 

Eligibility

 

This Policy shall apply to certain Executive Officers of Camping World. For
purposes of this Policy, “Executive Officer” shall mean the Chief Executive
Officer, the Chief Financial Officer, the Chief Operating Officer, and any other
executive officer as determined by Camping World’s Board of Directors.

 

Share Retention Requirement

 

Following the Compliance Date (as defined below), the Executive Officers are
encouraged to hold (and not transfer), a pre-defined percentage of all “net
settled shares” (as defined below) received from the vesting, delivery or
exercise of equity awards granted under the equity award plans of Camping World
or CWGS Holdings, LLC (“CWGS Holdings”) or the redemption of membership
interests in CWGS Holdings (“LLC Interests”), if the Executive Officer’s total
Qualifying Shareholdings (as defined herein) are less in value than the
Executive Officer’s applicable ownership threshold, as reflected under “Fixed
Dollar Amount or Salary Multiple Used to Determine Ownership Threshold”
below.  This share retention requirement applies to an Executive Officer only if
such Executive Officer has not achieved his or her applicable ownership
threshold at any time on or following such Executive Officer’s Compliance Date
(as defined below).

 

For purposes of this Policy, “net settled shares” means those shares of Common
Stock or LLC Interests that remain after payment of (i) the exercise price of
stock options or purchase price of other awards and all applicable withholding
taxes, and (ii) all applicable transaction costs.

 

The percentage of net settled shares required after the Compliance Date to be
held if the Executive Officer’s Qualifying Shareholdings after the Compliance
Date is less than his or her applicable ownership threshold is 50%. 







--------------------------------------------------------------------------------

 



Ownership Guidelines

 

Effective as of the fifth anniversary of the later of (i) the Effective Date,
(ii) the date of an Executive Officer’s hire by Camping World and (iii) the date
of an employee’s internal promotion to an Executive Officer position subject to
the Policy (such later date, an Executive Officer’s “Compliance Date”), each
Executive Officer is encouraged to hold Qualifying Shareholdings that are at
least equal in value to the Executive Officer’s ownership threshold.

 

Camping World uses the closing price per share of Common Stock on the applicable
measurement date to determine the number of Qualifying Shareholdings required to
meet the following thresholds, which are calculated as a fixed dollar amount or
multiple of the Executive Officer’s base salary in effect from time to time:

 

 

 

 

 

 

Executive

  

  

Fixed Dollar Amount or Salary Multiple

 

 

 

Used to Determine

 

 

 

Ownership Threshold

Chief Executive Officer

 

 

$5,000,000 

Executive Officers

 

 

3x

 

Any person who becomes subject to the Policy after the Effective Date will have
his or her initial individual threshold established based upon his or her title
and base salary in effect at the time he or she becomes subject to the Policy.

 

Once established, an Executive Officer’s fixed dollar amount or salary multiple
used to determine the ownership threshold will not change as a result of
fluctuations in Common Stock price, and will not change as a result of a change
in his or her base salary that is not made in connection with a change in title,
but may increase or decrease as a result of a change in title of the Executive
Officer in accordance with the chart above; provided that an Executive Officer
will not be required to hold the increased number of Qualified Shareholdings
required as a result of a promotion until the second anniversary of such
promotion.

 

Qualifying Shareholdings

 

Securities that qualify in determining whether an Executive Officer has
satisfied the shareholding requirements of this Policy (“Qualifying
Shareholdings”) include:  (i) issued and outstanding shares of Common Stock
held, directly or indirectly, beneficially or of record by the Executive Officer
that are not subject to transfer or other restrictions; (ii) issued and
outstanding LLC Interests held, directly or indirectly, beneficially or of
record by the Executive Officer; (iii) issued and outstanding shares of Common
Stock or LLC Interests held by a Qualifying Trust (as defined below); (iv)
issued and outstanding shares of Common Stock or LLC Interests held by a 401(k)
or other qualified pension or profit-sharing plan for the benefit of the
Executive Officer (whether denominated in shares or units); and (v) shares of
Common Stock underlying vested Camping World time-based stock options,
restricted stock and restricted stock units; provided that the number of shares
of Common Stock underlying stock options, restricted stock or restricted stock
units constituting Qualifying Shareholdings shall equal the number of shares of
Common Stock that would be deliverable upon exercise or settlement in full of
the respective





-  2  -

--------------------------------------------------------------------------------

 



awards, less (A) a number of shares of Common Stock with a value equal to any
applicable withholding taxes, utilizing an assumed tax rate equal to 40% (the
“Tax Withholding Amount”), and (B) in the case of stock options, a number of
shares of Common Stock with a value equal to the exercise price
thereof.  Camping World uses the closing price per share of Common Stock on the
applicable measurement date to determine the number of shares needed to satisfy
the Tax Withholding Amount and the exercise price.

 

For purposes of the foregoing paragraph, “beneficial ownership” shall mean the
ownership or sharing, directly or indirectly, through any contract, arrangement,
understanding, relationship, position, or otherwise, of (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security. “Qualifying Trust” means a trust created for the
benefit of the Executive Officer, the Executive Officer’s spouse, or members of
the Executive Officer’s immediate family.

 

Qualifying Shareholdings Reporting

 

Each Executive Officer shall report in such Executive Officer’s annual Director
and Officer Questionnaire (“D&O Questionnaire”) his or her Qualifying
Shareholdings as of the date the D&O Questionnaire is completed and, in the case
of newly appointed (whether through promotion or new employment) Executive
Officers, such information shall also be reported in such Executive Officer’s
initial D&O Questionnaire.

 

Remedies for Non-Compliance

 

Any Executive Officer who does not comply with this Policy following his or her
Compliance Date shall be subject to discipline by Camping World, up to and
including termination of employment.  In addition, Camping World’s Compensation
Committee (the “Committee”) has the authority to review each Executive Officer’s
compliance (or progress towards compliance) with this Policy from time to time
following such Executive Officer’s Compliance Date and, in its sole discretion,
to impose such conditions, restrictions or limitations on any Executive Officer
as the Committee determines to be necessary or appropriate in order to achieve
the purposes of this Policy.  For example, the Committee may mandate that an
Executive Officer retain (and not transfer) all or a portion of any shares or
LLC Interests delivered to the participant through the equity plans of Camping
World or CWGS Holdings (or any shares received upon redemption of LLC Interests)
or otherwise restrict the Executive Officer’s transfer or redemption of
previously owned shares or LLC Interests.  With regard to Executive Officers
other than the CEO, the Committee may delegate this authority to the CEO as it
deems appropriate from time to time.





-  3  -

--------------------------------------------------------------------------------

 



Undue Hardship

 

There may be instances in which this Policy would place a severe hardship on an
Executive Officer or prevent the Executive Officer from complying with a court
order, such as a divorce settlement, or other legal requirement.  In these
instances, the Executive Officer must submit a request in writing to the
Chairman of the Compensation Committee or his or her designee that summarizes
the circumstances and describes the extent to which an exemption is being
requested.  The Chairman of the Compensation Committee or his or her designee
will make the final decision as to whether an exemption will be granted.  If
such a request is granted in whole or part, the Chairman of the Compensation
Committee or his or her designee will work with the Executive Officer to develop
an alternative stock ownership plan that reflects both the intention of this
Policy and the Executive Officer’s individual circumstances.

 

Administration

 

This Policy is administered and interpreted by the Committee.  The Committee
retains the authority to make exceptions to or waivers of the Policy based upon
changes in circumstances or to otherwise amend or alter the Policy as it may
determine appropriate.  The Committee will review each Executive Officer’s
compliance efforts with respect to this Policy no less than annually, and will
review this Policy from time to time as the Committee deems necessary or
appropriate.

 

-  4  -

--------------------------------------------------------------------------------